DETAILED ACTION
	This action is responsive to the amendment received 21 March 2022.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a titanium silicon nitride layer” in line 11 and “a titanium silicon nitride layer” in line 15 making the number of titanium silicon nitride layers unclear.  It is unclear if this is an antecedence issue or if Applicant is forming a plurality of titanium silicon nitride layers in different locations in different steps.  Also, in line 15, it is unclear if “the feature with a reduced thickness” lacks antecedence or if this refers to the recited “a titanium silicon nitride layer” in lines 11 and/or 15, and if so, how is the thickness of this layer reduced? Does the nitridation process reduce the thickness of “a titanium silicon nitride layer” recited in lines 11 or 15?  Lines 15-16 recite “the titanium silicon nitride layer” and it is unclear which of the previously introduced “a titanium silicon nitride layer[s]” (in lines 11 and 15) this refers to. Lines 15-17 recite the titanium silicon nitride layer prevents formation of silicon nitride on the titanium layer, however according to lines 8-12, it appears that when depositing a titanium layer in line 8, this spontaneously results in the formation of titanium silicide on the bottom of the feature and either titanium silicon oxide or titanium silicon nitride on the sidewalls of the feature (lines 10-12) making it unclear where or if any of the 
	Claim 16 similarly recites the same limitations recited in claim 1 and is indefinite for the same reasons discussed above.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The prior §§112 and 103 rejections are withdrawn.  However, Applicant’s amendments introduce new §112 issues as discussed above.  Further clarifying the claim language to address these issues should place the application in condition for allowance.  
Regarding the currently amended withdrawn claims, see MPEP §821.04: (emphasis added) “In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. … In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder.”  Claim 9 presently does not require all of the limitations of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822